UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 19, 2012 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-12497 33-1084375 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (775) 856-2500 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4( c) TABLE OF CONTENTS Item 1.01 Entry into Material Definitive Agreement Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant SIGNATURES 2 Item 1.01 Entry into Material Definitive Agreement The information set forth in Item 2.03 is incorporated into this Item 1.01 by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On October 19, 2012, Altairnano, Inc. (the "Company"), a subsidiary of Altair Nanotechnologies Inc., entered into, and closed, a financing under a Loan Agreement (the Agreement) and related documents with Bank of China Ltd. (the Bank) with respect to a $2,000,000 loan. The loan is secured by a letter of credit drawing from an account of Northern Altair Nanotechnologies Co., Ltd. The Bank charged a 1% transaction fee at closing. Interest on the outstanding principal balance of the loan accrues at a rate equal to 160 basis points over the three-month LIBOR rate, subject to quarterly adjustment, and is payable quarterly in arrears. Principal, and any unpaid interest, are due one year from the closing date. Proceeds of the Loan will be used for general working capital requirements. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated: October 24, 2012 By: /s/Stephen B. Huang Stephen B. Huang, Chief Financial Officer 4
